EXECUTION VERSION
EXHIBIT 10.4




AMENDMENT TO NOTE PURCHASE AGREEMENT
THIS AMENDMENT dated as of April 18, 2017 (this “Amendment”) is between TELEDYNE
TECHNOLOGIES INCORPORATED, a Delaware corporation (the “Company”), and the
holders of Notes (as defined below) signatory hereto. Each holder of Notes is
collectively referred to herein as a “Noteholder”.
RECITALS:
A.    The Company and each of the purchasers party thereto have entered into
that certain Note Purchase Agreement dated as of August 27, 2015 (the “Note
Purchase Agreement”). The Company has heretofore issued the $25,000,000 2.81%
Senior Notes, Series A, due November 5, 2020 and $100,000,000 3.28% Senior
Notes, Series B, due November 5, 2022 (collectively, the “Notes”) pursuant to
the Note Purchase Agreement.
B.    The Company has requested that the Noteholders amend certain provisions of
the Note Purchase Agreement and the Noteholders signatory hereto have agreed to
such amendment pursuant to the terms hereof.
C.    Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Purchase Agreement unless herein defined or the context
shall otherwise require.
NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Amendment set forth in Section 3 hereof,
and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
SECTION 1.
AMENDMENTS.

Effective as of the date of satisfaction or waiver of each condition precedent
set forth in Section 3 below (the “Effective Date”), the Note Purchase Agreement
is hereby amended as follows:
(a) Section 9.7 of the Note Purchase Agreement shall be and is hereby amended by
deleting such section and substituting the following therefor:
Section 9.7.    Additional Subsidiary Guarantors. The Company will cause any
Subsidiary that guarantees or otherwise becomes liable at any time, whether as a
guarantor, borrower, co-borrower or otherwise, for or in respect of any
Indebtedness in respect of any Bank Credit Agreement, to enter into the
Subsidiary Guaranty and deliver to each of the holders of the Notes
(substantially concurrently with the incurrence of any such obligation pursuant
to or in respect of such Bank Credit Agreement) the following items:
(a)    a joinder agreement in respect of the Subsidiary Guaranty substantially
in the form of Exhibit A to the Subsidiary Guaranty;





--------------------------------------------------------------------------------





(b)    a certificate signed by an authorized Responsible Officer of the Company
making representations and warranties to the effect of those contained in the
Subsidiary Guaranty, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and
(c)    an opinion of counsel (who may be in-house counsel for the Company)
addressed to each of the holders of the Notes satisfactory to the Required
Holders, to the effect that the Subsidiary Guaranty by such Person has been duly
authorized, executed and delivered and that the Subsidiary Guaranty constitutes
the legal, valid and binding contract and agreement of such Person and
enforceable in accordance with its terms, except as an enforcement of such terms
may be limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.
For purposes of this Section 9.7, any Subsidiary of the Company who is organized
under the laws of any jurisdiction other than the United States of America
(each, a “Foreign Subsidiary”) shall not be deemed to be a Person that is liable
in respect of such Bank Credit Agreement if such Foreign Subsidiary (i) is a
“designated borrower” or an issuer of notes under such Bank Credit Agreement and
Company, or any of the Company’s Subsidiaries organized under the laws of the
United States or any state thereof, is a “borrower”, “co-borrower” or an issuer
of notes under such Bank Credit Agreement and (ii) is not obligated for, or does
not otherwise guaranty, any other Person’s obligations under such Bank Credit
Agreement.
(b)     The definition of “Bank Credit Agreement” shall be and is hereby amended
by deleting such definition and substituting the following therefor:
“Bank Credit Agreement” means the (a) Amended and Restated Credit Agreement
dated as of March 1, 2013 among the Company, certain Subsidiaries of the Company
as Designated Borrowers, certain Subsidiaries of the Company as Guarantors, the
Lenders party thereto and Bank of America, N.A, as Administrative Agent,
Swingline Lender and L/C Issuer; (b) Loan Agreement, dated October 22, 2012,
among the Company, as borrower, certain of its subsidiaries, as guarantors, the
lenders party thereto and Bank of America, N.A., as administrative agent, as
amended; (c) Loan Agreement, dated October 22, 2012, among the Company, as
borrower, certain of its subsidiaries, as guarantors, the lenders party thereto
and U.S. Bank National Association, as administrative agent, as amended; (d)
Term Loan Credit Agreement dated as of March 17, 2017, among the Company,
Teledyne Netherlands B.V., as Designated Borrower, certain other subsidiaries of
the Company as Guarantors, the Lenders party thereto and Bank of America, N.A.,
as Administrative Agent; (e)  Note Purchase Agreement, dated as of May 12, 2010,
between the Company and each of the Purchasers party thereto; (f) Note Purchase
Agreement, dated as of September 23, 2014, between the Company and each of the
Purchasers party thereto; and (g) Note Purchase and Guaranty Agreement, dated as
of April 18, 2017, among the Company, Teledyne Netherlands B.V., as an issuer of
notes, and each of the purchasers party thereto; in each case, as amended,
restated, joined, supplemented or otherwise modified from time to time, and any
renewals,


-2-

--------------------------------------------------------------------------------





extensions, replacements or increases in the principal amount thereof, which
constitute the primary bank credit facility of the Company and its Subsidiaries.
SECTION 2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Noteholder on the date hereof and as
of the Effective Date as follows (and the parties hereto agree that the
following representations and warranties shall be deemed to have been made
pursuant to the Note Agreement for all relevant purposes thereof):
(a)    this Amendment has been duly authorized, executed and delivered by it and
this Amendment constitutes the legal, valid and binding obligation, contract and
agreement of the Company enforceable against it in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);
(b)    the Note Purchase Agreement, as amended by this Amendment (the “Amended
Note Purchase Agreement”), constitutes the legal, valid and binding obligation,
contract and agreement of the Company enforceable against it in accordance with
its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
(c)    the execution, delivery and performance by the Company of this Amendment
and the Amended Note Purchase Agreement will not (i) contravene, result in any
breach of, or constitute a default under, or result in the creation of any Lien
in respect of any property of the Company or any Material Subsidiary under,
(A) any indenture, mortgage, deed of trust, loan or credit agreement with a
financial institution, (B) corporate charter, articles of association or by-laws
(or similar organizational documents), or (C) any other agreement or instrument
to which the Company or any Material Subsidiary is bound or by which the Company
or any Material Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Material
Subsidiary, or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary, except in the case of clause (c)(i)(C), (ii) or (iii) above, such
instances that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
(d)    no Default or Event of Default has occurred and is continuing either
before or after giving effect to this Amendment.


-3-

--------------------------------------------------------------------------------





SECTION 3.
CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.

This Amendment shall not become effective until, and shall become effective
when, each and every one of the following conditions shall have been satisfied:
(a)    This Amendment shall have been duly executed by the Company and the
Required Holders and shall have been acknowledged by each Subsidiary Guarantor;
and
(b)    the representations set forth in Section 2 shall be true and correct when
made and as of the Effective Date; and
(c)    the Company shall have paid the reasonable fees and expenses of Chapman
and Cutler LLP, special counsel to the Noteholders, in connection with this
Amendment.
Upon receipt of all of the foregoing, this Amendment shall become effective.
SECTION 4.
MISCELLANEOUS.

Section 4.1.    Ratification; Agreement Unchanged. The Note Purchase Agreement
and the Notes are in all respects ratified and confirmed, and the terms,
covenants and agreements thereof shall remain unchanged and in full force and
effect except, in the case of the Note Purchase Agreement, as otherwise modified
hereby. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Noteholder, nor
constitute a waiver of any provision of the Note Purchase Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
Section 4.2.    References to Note Agreement and Notes. Upon the effectiveness
hereof, all references in the Note Purchase Agreement, in the Notes and in the
Subsidiary Guaranty to the Note Purchase Agreement shall be deemed to be
references to the Amended Note Purchase Agreement.
Section 4.3.    Affirmation of Subsidiary Guarantors. Each Subsidiary Guarantor
signatory hereto hereby acknowledges and agrees to this Amendment and the
transactions contemplated hereby, reaffirms its obligations under the Subsidiary
Guaranty and its waivers, as set forth in the Subsidiary Guaranty, of each and
every one of the possible defenses to the guaranty set forth in the Subsidiary
Guaranty. In addition, each Subsidiary Guarantor signatory hereto reaffirms that
its obligations under the Subsidiary Guaranty are separate and distinct from the
Company’s obligations evidenced by the Notes. Notwithstanding the foregoing,
nothing in this Section 4.3 is intended or shall be deemed to limit any
Noteholder’s rights under the Subsidiary Guaranty to take actions without the
consent of the Subsidiary Guarantors.
Section 4.4.    Execution in Counterparts. This Amendment may be executed by
facsimile or electronic transmission in PDF and in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.


-4-

--------------------------------------------------------------------------------





Section 4.5.    Governing Law. This Amendment shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
[Remainder of page intentionally blank.]


-5-

--------------------------------------------------------------------------------






If you are in agreement with the foregoing, please sign the form of acceptance
in the space provided below whereupon this Amendment shall become a binding
agreement among the parties set forth below.


TELEDYNE TECHNOLOGIES INCORPORATED




By:    /s/ Susan L. Main            
Name:    Susan L. Main
Title:    Senior Vice President and
    Chief Financial Officer








(Amendment to 2014 Note Purchase Agreement)

--------------------------------------------------------------------------------








Guarantors


THE FOREGOING AMENDMENT IS
HEREBY ACKNOWLEDGED AND
AGREED AS OF THE DATE FIRST
ABOVE WRITTEN:


TELEDYNE BROWN ENGINEERING, INC.,
a Delaware corporation


By: /s/ Stephen F. Blackwood      
Name: Stephen F. Blackwood
Title: Vice President and Treasurer




TELEDYNE INSTRUMENTS, INC.,
a Delaware corporation


By: /s/ Susan. L. Main      
Name: Susan L. Main
Title: Senior Vice President and 
   Chief Financial Officer


TELEDYNE LECROY, INC.,
a Delaware corporation


By: /s/ Susan L. Main         
Name: Susan L. Main
Title: Senior Vice President


TELEDYNE SCIENTIFIC & IMAGING, LLC, a Delaware limited liability company




By: /s/ Stephen F. Blackwood   
Name: Stephen F. Blackwood
Title: Vice President and Treasurer









(Amendment to 2014 Note Purchase Agreement)

--------------------------------------------------------------------------------












Noteholders


THE FOREGOING AMENDMENT IS
HEREBY ACCEPTED AS OF THE
DATE FIRST ABOVE WRITTEN:




METROPOLITAN LIFE INSURANCE COMPANY
By: Barings LLC as Investment Adviser




By:        /s/ John Wills                
Name:    John Wills
Title:    Senior Vice President and Managing Director






Brighthouse Life Insurance Company
by MetLife Investment Advisors, LLC, Its Investment Manager




By:        /s/ C. Scott Inglis                
Name:    C. Scott Inglis
Title:    Managing Director






(Amendment to 2014 Note Purchase Agreement)

--------------------------------------------------------------------------------





Noteholders


THE FOREGOING AMENDMENT IS
HEREBY ACCEPTED AS OF THE
DATE FIRST ABOVE WRITTEN:


NEW YORK LIFE INSURANCE COMPANY


By:     /s/ Kimberly Stephancic            
Name:    Kimberly Stephancic
Title:    Corporate Vice President




NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
By:    NYL Investors LLC, its Investment Manager




By:     /s/ Kimberly Stephancic            
Name:    Kimberly Stephancic
Title:    Corporate Vice President


THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE LAWS OF
NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED AS OF JULY 1ST, 2015, BETWEEN NEW YORK LIFE
INSURANCE COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE
By:    New York Life Insurance Company, its
Attorney-In-Fact




By:     /s/ Kimberly Stephancic            
Name:    Kimberly Stephancic
Title:    Director


(Amendment to 2014 Note Purchase Agreement)